Citation Nr: 1514415	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of ulnar collateral ligament tear with instability and degenerative changes of the metatarsophalangeal joint of the left thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from March 1981 to October 1993.   

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

In June and August 2014 statements, the Veteran raised the issues of entitlement to increased ratings for the lower back disability, right shoulder disability, and hernia and service connection for a neck disability and scars.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

The Veteran was most recently afforded a VA examination to determine the degree of severity of the disability at issue in September 2010.  In April 2014, the Veteran testified that the disability has increased in severity since the 2010 examination.  Therefore, the Board has determined that he should be afforded another VA examination to determine the current degree of severity of the disability.  

Additionally, it appears there are outstanding VA and private treatment records pertinent to the claim.  These must be requested.   

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim, to include private records associated with treatment by Dr. S.  

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected residuals of ulnar collateral ligament tear with instability and degenerative changes of the metatarsophalangeal joint of the left thumb.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include any associated impairment of the hand.  The rationale for all opinions expressed must be provided. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




